Order unanimously modified as follows: (1) By inserting after the word “ That ” in items 1, 2 and 3, the words “ at or about the time or times mentioned in the complaint.” (2) By striking out item 4 and substituting therefor the following: “ That in the transactions complained of and at or about the times mentioned in the complaint, the defendant City Company was a subsidiary of the defendant Bank and was acting, managed, controlled or directed by the defendant Bank.” (3) By striking out item 22 and substituting therefor the following: “ As to the value of the stock of Oliver Farm Equipment Company on or about the dates mentioned in the complaint.” (4) By striking out the number “ 11 ” in items 12, 14 and 17, and inserting in place thereof the number “ 10.” And as so modified affirmed, with twenty dollars costs and disbursements to the respondent. The date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Present — Martin, P. J., McAvoy, Untermyer, Dore and Cohn, JJ.